El Juez Asociado Señor Hutohison,
emitió la opinión del tribunal.
El apelante en este caso alega lo siguiente:
“1. Que con fecha 9 de diciembre de 1922, mientras se ocupaba como bracero en la obra de construcción de una casa de la propie-dad del Ledo. José Luis R. Cancio, en San Sebastián, P. R., bajo las órdenes del maestro de obras Sr. José Torres, sufrió un accidénte del trabajo, ocurrido de la manera siguiente: " •
*832“Estando a las diez y pico de la mañana ligando concreto, por orden del maestro de obras, llegó a la fábrica un carro conduciendo' maderas, la cual le ordenaron descargar, y estando ocupado en esta labor de descargar la madera, sudado, le sorprendió un aguacero, sin que tuviera tiempo para escapar sin ser mojado. Al poco rato se sintió mareado y tuvo que retirarse a su casa y guardar cama, siendo asistido por el doctor Miguel Rodríguez Cancio, médico de la Comisión de Indemnizaciones- a Obreros, en San Sebastián.
“2. Que oportunamente se dió cuenta del accidente a la aquí demandada Comisión de Indemnizaciones a Obreros, la que registró-el caso bajo el número 28746, llenándose las formalidades y requi-sitos de ley.
“3. Que, en vista de que el lesionado continuaba cada vez peor, como resultado del accidente referido, avisó a la Comisión por con-ducto de don José Padró, informándole de la gravedad del caso y especialmente ‘que la vista del obrero corría peligro,’ urgiendo su traslado a 'San Juan; y que la Comisión demandada, en su sesión No. 742, de fecha 16 de marzo de 1923, resolvió lo siguiente:
“ ‘En el caso de Juan Abad Crespo, No. 28746, se da cuenta con un telegrama recibido de San Sebastián, firmado por un tal J. Padró, informando que la vista del enfermo corre peligro y urge su traslado a San Juan, y la Comisión después de haber oído el dic-tamen del facultativo, Dr. Díaz y después de haber estudiado dete-nidamente el expediente del caso, acuerda avisarle al obrero en-fermo que su caso no es de los protegidos por la Ley.’
“4. Que la anterior resolución le fué cpmunicada al obrero el 20 de marzo de 1923, por el secretario de la Comisión demandada.
“5. Alega, especialmente, el demandante: que la anterior reso-lución es errónea y contraria a la letra y al espíritu de la Ley sobre Indemnizaciones por Accidentes del Trabajo; y que tal resolución lesiona y perjudica sus derechos de obrero. Y que, como resultado-de dicho accidente del trabajo, el demandante ha perdido casi total-mente la visión del ojo derecho y ha quedado con notables desper-fecciones en el rostro y una parálisis facial que le incapacita de un modo permanente para dedicarse a ninguna ocupación remunera-tiva. ’ ’
La corte inferior al declarar con lugar una excepción previa fundada en que la demanda no aduce Lechos suficien-tes para constituir una causa de acción, se expresó así:
*833“La enfermedad que padece el demandante, como consecuencia, del aguacero que lo mojó mientras trabajaba, no es un accidente del trabajo que-esté protegido por la Ley. El inciso primero del ar-tículo 2 de la Ley de Indemnizaciones por Accidentes del.Trabajo, según fué enmendada por la Ley No. 61, aprobada en 14 de julio de 1921, dice así:
“ ‘Las disposiciones de esta ley serán aplicables a los obreros le-sionados o que se inutilicen o pierdan la vida por accidentes o en-fermedades que provengan de cualquier acto o función inherente a su trabajo o empleo y ocurran dentro del curso de éste, por conse-cuencia del mismo.’
“De acuerdo con la letra y el espíritu de la ley, las indemniza-ciones se conceden por accidentes que ocurran o enfermedades que se contraigan a consecuencia del trabajo o empleo, siendo absoluta-mente indispensable que el accidente o la enfermedad provengan de cualquier acto o función inherente al trabajo y ocurra dentro del curso de éste, por consecuencia del mismo. La enfermedad que pa-dece el apelante no provino de cualquier acto o función inherente a su trabajo ni por consecuencia del mismo. Verdaderamente que el demandante se ha inutilizado mientras desempeñaba una de las funciones inherentes a su trabajo, pero esa incapacidad no provino como consecuencia del trabajo ni es una causa inherente del 'mismo.
“El caso del demandante no cae dentro de aquellos previstos por la Ley y por tanto la demanda no puede prosperar.”
El demandante rehusó hacer enmiendas y pidió a la corte que dictara sentencia, que fué debidamente registrada.
Convenimos enteramente con el apelante en que la Ley de Indemnizaciones por Accidentes del Trabajo debe ser in-terpretada liberalmente a la luz de sus propósitos benéficos; y puede admitirse además que si el demandante hubiera ale-gado que la enfermedad contraída fué consecuencia del he-cho de estar sudado al ocurrir el llamado accidente, o que por tal condición, o porque el sitio donde tenía que traba-jar y sus alrededores, o por virtud de cualquiera otra cir-cunstancia el peligro que corría era mayor que el que hay para el público en general en la vecindad inmediata, enton-*834,ces podría decirse que la demanda aduce hechos para cons-tituir una causa de acción.
Pero no hay nada que sugiera una relación de causa en-tre el hecho de que el demandante estuviera sudado al caer 'el aguacero y sus consecuencias. El accidente alegado como causa próxima de los perjuicios recibidos es el aguacero que repentinamente cayó. El mero hecho de que el demandante estuviere sudado al caer el aguacero no cambia para nada la situación de modo que pueda servir de base para estable-cer una excepción a la. regla general que excluye los acci-dentes que tienen lugar por las condiciones atmosféricas a las cuales todo el mundo está asimismo expuesto.
La corte inferior no podía presumir ni tomar conoci-miento judicial del hecho, si lo es, como ahora se alega en el alegato del apelante, que la condición de acaloramiento del demandante aumentó el peligro que había en exponerse a la lluvia. El juez de distrito pudo haber creído con igual o más razón que la condición física del demandante, como se describe en la demanda, especialmente si continuó su tra-bajo después del aguacero y si lo reanudó o nó de tal modo, tendería más bien a demostrar • una reacción, a aminorar más que a aumentar el peligro que existía y a evitar y no a favorecer los efectos desastrosos consiguientes.
La demanda demuestra que el demandante se encontraba trabajando en el pueblo en una casa-en vías de construcción, si no colindante con otras casas. En ella no hay nada que indique que los medios de guarecerse no estaban tan al al-cance del demandante como para cualquiera otra persona en la calle en esos momentos y expuesta a las mismas condi-ciones atmosféricas, igualmente ocupada o no.
Claramente que la demanda, sea cual fuere la liberalidad con que se interprete, no aduce hechos suficientes para cons-tituir una causa de acción.
*835La excepción previa formulada por la demandada fné suscrita por el Fiscal General y nna firma de abogados en ejercicio. El primer señalamiento de error que baee el ape-lante es como signe:
“La corte de distrito erró al declarar que los abogados Guerra & Soldevila están capacitados para actuar en representación de la Comisión demandada en este caso.”
No encontramos semejante declaración de la corte, ni ningún fundamento para ella en los autos. Pero aun cuando la cuestión hubiera sido levantada y resuelta en la corte , inferior, no encontramos ningún error que requiera la revoca-ción de la sentencia.
La contención se funda en ciertos artículos de la Ley de Compensaciones a Obreros y para los fines de este caso po-demos aceptar la proposición como ha sido enunciada por el apelante, a saber: “que la intención clara de la legisla-tura fue dejar esta labor a cargo del Departamento de Jus-ticia para evitar que El Pueblo utilizara los servicios de abogados, los cuales, justamente, tuviera luego que remu-nerar.”
El asunto, a lo sumo, parece ser uno en el cual los abo-gados de la apelada podrían estar interesados por referirse a la cuestión de compensación por servicios profesionales más que al derecho que como abogado tienen para compa-recer en la corte, a nombre de un cliente que puede o no ha-ber sido autorizado para nombrar un abogado particular. Pero sea esto como fuere, de aquí no se infiere que el esta-tuto- invocado constituya una limitación ál derecho de los abogados de la demandada a ejercer su profesión, o que la restricción envuelta, de existir alguna, es cosa que incumbe al demandante. Además, el error alegado, si lo hubo, no era perjudicial.

Debe confirmarse la sentencia apelada.